Citation Nr: 1126965	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  09-25 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for residuals of cold injury.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from August 1951 to August 1953, to include service in Korea.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2011 and accepted such hearing in lieu of an in-person hearing before a Veterans Law Judge.  A transcript of the hearing is associated with the claims file. 

This case was previously before the Board in April 2011, at which time the issue currently before the Board was remanded for additional development.  The case has now been returned to the Board for further appellate action.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).


REMAND

The Board finds that additional development is required before the Veteran's claim on appeal is decided.

In the April 2011 remand, the Board directed that the Veteran be afforded a VA examination to determine whether he has residuals of cold injury that are etiologically related to his active service.  In May 2011 and June 2011 letters, VA was notified by a friend of the Veteran that the Veteran had suffered a stroke and had been admitted to a rehabilitation center and therefore would not be able to attend any meetings or appointments.  As a result, the Veteran's scheduled VA examination was canceled.  

In another June 2011 statement, the Veteran's representative reported that the Veteran would be released from the rehabilitation facility in approximately 2-3 months and that he would like the opportunity to report for the Board directed VA examination at that time.   

A review of the record shows that upon learning that the Veteran suffered a stroke and would be unable to report for his scheduled May 2011 VA examination, no attempts were made to ascertain whether the Veteran might be able to report for a VA examination at a future date.  Rather, the Veteran was issued a Supplemental Statement of the Case (SSOC) confirming the denial of his claim and the case was returned to the Board.  

For these reasons, the Board has concluded that the development completed in this case does not adequately comply with the directives of the April 2011 remand.  The Court has held that RO compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, in June 2011, the Board received a letter from the Veteran's private physician, Dr. F.K.  In the letter, Dr. F.K. reported that he treated the Veteran every 2-3 months for foot issues.  The Board notes that Dr. F.K. did not report the nature of the Veteran's foot issues.  A review of the record shows that the Veteran has not completed the necessary authorization to enable VA to obtain a copy of Dr. F.K.'s treatment records.  Also, a review of the record shows that no attempts to obtain the Veteran's treatment records from his stroke and subsequent rehabilitation have been made.

Therefore, the Board finds that further development to obtain all available pertinent medical treatment records, to specifically include records of treatment for the Veteran's feet and his stroke and records pertaining to his rehabilitation, is in order.

Accordingly, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records, to include VA Medical Center and private treatment notes pertaining to the Veteran's foot disability and stroke and subsequent rehabilitation.

2. Then, the RO or the AMC should attempt to contact the Veteran to determine when exactly he would be able to report for a VA examination.  All attempts to contact the Veteran should be documented in the claims file.

3. Upon determination of when the Veteran can report for a VA examination, the Veteran should be afforded a VA cold injury protocol examination at that time, by a physician with sufficient expertise to determine the nature and extend of any residuals of cold injuries present during the pendency of this claim.  The claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner should address all areas of the Veteran's body that the Veteran claims sustained cold injuries in service.  With respect to each pertinent abnormality in the claimed areas of cold injury, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the abnormality is attributable to cold injury in service.  For the purposes of the opinion, the examiner should presume that the Veteran is a reliable historian with regard to his reported exposure to extreme cold weather conditions at the USMC Pickle Meadow training center and during his service in Korea and with respect to his reported symptoms during and after service.

The supporting rationale for all opinions expressed must be provided.

If for some reason the Veteran is unable to report for a VA examination, the Veteran's claims files should be forwarded to the VA Medical Center to a physician with appropriate expertise to provide the requested opinions.

4.  The RO or the AMC should undertake any other development it determines to be warranted.

5. Then, the RO or the AMC should readjudicate the Veteran's claim of entitlement to service connection for residuals of cold injury based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's docket.  It also must be afforded expeditious treatment by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


